Citation Nr: 1428494	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-32 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  

6.  Entitlement to a total disability rating for individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:     Cecilia R. Weld, Agent
ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2007 to April 2010.  This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and a July 2013 rating decision of the VA RO in St. Petersburg, Florida.  

As of May 2011, subsequent to the February 2011 Form 21-22a, there is a letter indicating that the Veteran revoked his Form 21-22a appointing his representative, Kimberly Syfrett at the Disability Law Firm of Syfrett & Furr.  An April 2011 Form 21-22a was received appointing Cecilia Weld, agent, as the Veteran's representative.   

Additionally, the Veteran's representative requested a telephonic hearing with the Board; there is no provision for holding hearings by telephone.  If the Veteran or his representative desire a hearing with the Board, despite the assertion in the substantive appeal that no hearing was requested, they may contact VA at any time to request such a hearing.

Although the RO denied entitlement to a TDIU in July 2013, the Board finds that the issue remains on appeal as part of the increased initial rating claim for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has jurisdiction and the issues are as stated on the cover page of this decision.

The issues of entitlement to service connection for low back and right knee disabilities, entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  There is no current right shoulder disability.

2.  There is no current left shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The VCAA requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issues were most recently adjudicated in July 2013.

VA has fulfilled its duty to assist.  Reasonable and appropriate efforts were made to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him a VA examination in July 2010.  That examination is adequate as the examiner provided sufficient detail for the Board to make a decision, reviewed the claims file, and provided reasoning for the conclusions provided. 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Service Connection

In order to establish service connection for a current disability, a claimant must demonstrate (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a)(2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In his February 2010 separation examination the Veteran reported that he had shoulder pain.  Specifically, he indicated that his shoulder popped and hurt when he did pushups.  Right shoulder pain was noted.  The examiner observed that the Veteran had been to sick call twice in the previous few months and treated with non-steroidal anti-inflammatory drugs for his right shoulder.  There was no mechanism of injury; however, the Veteran reported experiencing pain with pushups.  The Veteran denied numbness, tingling, or weakness in the arm or hand.  

July 2010 VA examination X-ray impression was of normal right and left shoulders.  The examiner reviewed service treatment records showing a notation that the Veteran experienced right shoulder pain on discharge.  The Veteran reported that he had twisted his right shoulder during combative training when in Iraq.  He indicated that he then overused his left shoulder protecting his right.  The Veteran reported that he experienced pain and instability of his right shoulder, without stiffness, swelling or weakness.  He indicated that his left shoulder was painful.  On examination, range of motion for bilateral shoulders was intact and baseline for the Veteran.  It was indicated that despite subjective complaints, there was no objective evidence to support a bilateral shoulder diagnosis.  

Private treatment notes from July 2012 show that the Veteran reported on admission that he was experiencing chronic right shoulder pain secondary to trauma experienced in Iraq.  VA treatment notes include on the listed diagnoses pain in the joint involving the shoulder region.

The Veteran's representative has indicated that due to the severity of the Veteran's PTSD he has been unable to follow through on treatment for his shoulders.  

The lay and medical evidence shows pain in the left and right shoulder, as well as reported popping and instability in the right shoulder.  The Veteran reported that he injured his right shoulder during training in Iraq, and injured his left shoulder by overusing it in protecting his right shoulder.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131 that address disability compensation.  Both statutes provide for compensation, "[f]or disability resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  The competent evidence shows bilateral shoulder pain and reported instability and popping in the right shoulder, but there is no underlying pathology that has been diagnosed or identified pertaining to the shoulders.  Pain alone does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  Without competent evidence that the Veteran has a current disability there is no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection for left and right shoulder pain without underlying pathology is not warranted.  

As there is no competent evidence favorable to the claim of service connection for a shoulder disability, the preponderance of the evidence is against the claim of service connection for the reasons articulated, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right shoulder disability is denied.  

Entitlement to service connection for a left shoulder disability is denied.  



REMAND

Service connection for a low back disability

At his February 2010 separation examination the Veteran indicated that his low back hurt, and mechanical low back pain was noted.  He indicated that his low back pain had been present since jumping from a Humvee in October 2007.  

The Veteran was afforded a July 2010 VA examination.  X-ray report impression was of minimal scoliosis, otherwise normal lumbar spine.  The Veteran indicated that his pain was related to wearing heavy gear in Iraq.  He reported experiencing pain.  He was without stiffness, weakness, lack of endurance, fatigability or other symptoms.  On examination, range of motion for the thoracolumbar spine was intact and baseline for the Veteran.  The examiner indicated that despite subjective complaints, there was no objective evidence to support a lumbar spine diagnosis.  

The Board finds that the July 2010 VA examination is inadequate where the examiner indicated that the X-ray showed minimal scoliosis, but then provided a conclusion that there was no lumbar spine diagnosis without offering any reasoning to explain the X-ray findings.  The Veteran is competent to report that he felt low back pain when he jumped from a Humvee, or that he felt pain when he wore heavy gear; however, he is not competent to report the etiology of any low back disorder.  Remand for another VA examination, with an opinion regarding etiology of any low back disorder, and supported by reasoning is necessary.  

Service connection for a right knee disability

May 2007 service treatment record shows that the Veteran reported his right knee caught during movement, and that there was sharp shooting pain with lunges and long marches.  Testing revealed right knee anterolateral rotary instability with no lateral pivot shift.  There was slight tenderness to the quadriceps tendon.  In August 2007 the Veteran reported localized knee joint pain.  

A June 2009 MRI showed minor lateral subluxation of the knee cap, a small joint effusion, and decreased definition and increased signal involving the inferior aspect of the medial patellar retinaculum that could represent a subtle injury.  Impression was of subtle lateral subluxation of the patella, and mild attenuation and increased signal within the medial patellar retinaculum, such that clinical correlation was recommended.  In July 2009 the Veteran went to physical therapy, and he experienced anterior knee pain with hops or squats.  The Veteran's knee continued to hurt with running or impact.  

In his February 2010 separation examination the Veteran reported that he had knee pain.  He indicated that his knee had troubled him since Iraq, and right knee pain was noted.  Specifically, the Veteran reported that he injured his right knee when he jumped from a Humvee in 2007.  The Veteran had a right knee injury, and had been on crutches several weeks for the pain.  

July 2010 VA examination X-ray impression was of a normal right knee.  The Veteran's service treatment records were reviewed, to include his reported right knee pain, X-ray and June 2009 MRI, which showed lateral subluxation of the patella.  The Veteran again reported that he injured his right knee jumping from a Humvee, with worsening symptoms since.  The Veteran reported experiencing pain and stiffness, but no swelling, weakness or instability.  He indicated that the pain increased with rainy weather.  On examination, range of motion for the knee was intact and baseline.  No instability was noted.  McMurray test was negative, and anterior and posterior collateral and medial and lateral cruciate ligaments were normal.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasm, painful motion, abnormal movement, grinding movement, fatigue, lack of endurance, weakness, incoordination, instability or pertinent abnormal weight bearing.  It was indicated that despite subjective complaints, there was no objective evidence to support a right knee diagnosis.  No further opinion or reasoning was provided.

VA treatment notes include on the listed diagnoses knee arthralgia.  Private treatment notes indicate that the Veteran was given Neurontin on a trial basis in July 2012 to help with right lower extremity pain, at which time he reported experiencing right knee pain secondary to trauma experienced in Iraq.  Other treatment notes indicate that the Veteran's gait was normal, but slow.  

In light of the Veteran's listed VA diagnosis of arthralgia, which was not considered by the VA examiner, his more recent treatment for right lower extremity pain with Neurontin, and the 2009 MRI findings, the Board finds that the current VA examination is not adequate to determine the nature and etiology of the Veteran's claimed right knee disability.  Another VA examination for the right knee should be provided to the Veteran.  The examiner should discuss the Veteran's reported in-service fall from the Humvee, and subsequent reinjury to the right knee when running, in connection with any current diagnoses-to include discussion of the VA listed diagnosis of arthralgia.  In addition, because that there was a 2009 MRI which included findings of lateral subluxation of the knee, if the examiner deems that an MRI is necessary to assess the right knee, such testing should be provided.  An opinion should indicate whether it is at least as likely as not that any diagnosed right knee disability is related to the Veteran's service, and reasoning should be provided.

An initial rating in excess of 30 percent for PTSD

A July 17, 2013 note indicates that the latest disability benefits questionnaire for mental health would be available later as an addendum under the clinical documents tab in CAPRI.  A July 2013 rating decision also lists the July 2013 VA outpatient clinic examination as evidence.  VA treatment records do not include a copy of this most recent examination, but rather are of record only through July 12, 2013.  As such, remand is required to obtain the potentially pertinent VA examination.  

Entitlement to a TDIU

The Board finds that the remanded claims are inextricably intertwined with the question of whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities.  As such, the issue of entitlement to a total disability rating based on individual unemployability is remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any outstanding available VA treatment records since July 12, 2013, to include the July 17, 2013 psychological VA outpatient clinic examination.  

2.  After the additional records are associated with the claims file, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed low back and right knee disabilities.  Provide the examiner with a copy of the claims folder, to include access to the records in VBMS and Virtual VA.  The examiner should review the claims folder, and annotate that fact in the examination report. 

All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail.  In particular, the examiner should consider whether a right knee MRI is necessary.  The examiner should then render an opinion as to whether it is at least as likely as not that any currently shown right knee or low back disability is related to service or any incident therein.  The examiner is notified that the Veteran is competent and credible in his report that he fell from a Humvee in service.  The examiner should also comment on the X-ray evidence of minimal low back scoliosis.  A rationale for any opinion expressed should be provided.

3.  After the additional records are associated with the claims file, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD:  depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions or recent events); flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal person hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  The examiner must provide an opinion as to whether the Veteran's PTSD renders him unable to obtain or retain employment.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After undertaking any additional development deemed appropriate, adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


